      Case 2:19-cv-00067 Document 34 Filed on 09/18/19 in TXSD Page 1 of 2
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                              September 20, 2019
                          UNITED STATES DISTRICT COURT
                                                                               David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                             CORPUS CHRISTI DIVISION

LAWRENCE WOODSON SHORT,                      §
                                             §
          Plaintiff,                         §
VS.                                          §   CIVIL ACTION NO. 2:19-CV-67
                                             §
JIM KALEN, et al,                            §
                                             §
          Defendants.                        §

                        ORDER SUBSTITUTING OFFICER
                  GAGE HINOJOSA FOR DEFENDANT BENAVIDES
                    AND ORDER FOR SERVICE OF PROCESS

         Plaintiff Lawrence Woodson Short is a Texas inmate appearing pro se in this civil

rights action. Plaintiff named an Officer Benavides as a defendant alleging Officer

Benavides was involved in an incident giving rise to Plaintiff’s claims for excessive

force.    Counsel for Nueces County has filed an affidavit indicating Plaintiff has

misidentified this defendant in that there was not an Officer Benavides present during the

incident, but rather Officer Gage Hinojosa was present. (D.E. 14, 15). A hearing was

held on today’s date at which the undersigned found Defendant Officer Benavides is

actually correctly identified as Officer Gage Hinojosa. Therefore, it is

         ORDERED that Gage Hinojosa is SUBSTITUTED for Officer Benavides as a

defendant in this case. The Clerk of Court is instructed to substitute Mr. Hinojosa for

Officer Benavides on the Court’s docket. It is further




1/2
      Case 2:19-cv-00067 Document 34 Filed on 09/18/19 in TXSD Page 2 of 2




       ORDERED that the Clerk of the Court shall issue summons and the U.S. Marshal

shall serve copies of Plaintiff’s original complaint (D.E. 1), the Memorandum and

Recommendation to Dismiss Certain Claims and to Retain Case (D.E. 10) and this Order

on Laura Garza Jimenez, County Attorney for Nueces County, ATTN: Jenny Cron, 901

Leopard St., Corpus Christi, TX, 78401.

       ORDERED this 18th day of September 2019.


                                          ___________________________________
                                                       Jason B. Libby
                                                United States Magistrate Judge




2/2
